Citation Nr: 1019905	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  05-26 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for sterility, including as 
secondary to radiation exposure.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The Veteran had active service from June 1945 to November 
1946.  

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  

The Veteran testified in support of this claim during 
hearings held at the RO in June 2005, before a Decision 
Review Officer, and in August 2006, before the undersigned 
Acting Veterans Law Judge.

In November 2006, for good cause shown, the Board granted the 
Veteran's motion to advance this case on the docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

In March 2007 and September 2007, the Board remanded this 
claim to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  As indicated in the most recent REMAND, 
during the previously noted hearings, the Veteran raised a 
claim of entitlement to service connection for a psychiatric 
disability manifested by depression and anxiety secondary to 
sterility.  The Board refers this matter to the RO for 
appropriate action.  

For the reasons that follow, the Board REMANDS the claim now 
on appeal to the RO, which, unlike AMC, has jurisdiction over 
radiation claims.     


REMAND

The Veteran served on active duty from June 1945 to November 
1946 as an x-ray technician.  He trained at Camp Atterbery in 
Indiana to become an x-ray technician, allegedly for three 
months.  He asserts that during the second and third months 
of training, he and other students gained experience by x-
raying each other's bones.  Allegedly, during this time 
period, he was exposed to a more excessive amount of 
radiation than the other students because those students not 
only x-rayed every bone in his body, but frequently x-rayed 
his pelvis and spine, the latter of which was particularly 
straight.  The Veteran asserts that, due to this exposure to 
radiation, he became sterile.     

Upon receipt and prior to consideration of most applications 
for VA benefits, VA is tasked with satisfying certain 
procedural requirements outlined in the Veterans Claims 
Assistance Act of 2000 (VCAA) and its implementing 
regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

The VCAA and its implementing regulations provide, in part, 
that VA is to assist a claimant in obtaining evidence 
necessary to substantiate a claim, but such assistance is not 
required if there is no reasonable possibility that it would 
aid in substantiating the claim.  38 U.S.C.A. §§ 5103(a), 
5103A (West 2002); 38 C.F.R. § 3.159(b), (c) (2009).  The 
United States Court of Appeals for Veterans Claims (Court) 
has mandated that VA ensure compliance with the provisions of 
the VCAA, when applicable.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The VCAA is applicable in this case and, as explained below, 
VA has not yet satisfied the requirements thereof by 
providing the Veteran adequate assistance with regard to his 
claim.  To proceed in adjudicating this claim would thus 
prejudice the Veteran in the disposition thereof.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993). 

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
providing a claimant a medical examination or obtaining a 
medical opinion when an examination or opinion is necessary 
to make a decision on a claim.  In this case, in February 
2007 and November 2009, respectively, the RO obtained written 
medical opinions of a VA physician with a doctorate in 
nuclear medicine and a VA physician and Director of Radiation 
and Physical Exposures in support of the Veteran's claims.  
However, these opinions, considered individually and 
collectively, are inadequate to decide this claim.

Therein, both VA physicians agree that sterility caused by 
radiation exposure is directly related to the dose.  Citing 
supporting literature, the February 2007 physician notes that 
a testicular absorbed dose as low as 200 cGy, but especially 
as high as 600 cGy can cause permanent sterility and that it 
depends whether the doses were administered at one time or in 
increments.  He then provides a dose estimate based on the 
Veteran's report of exposure, noted above, on literature 
providing dose estimates applicable in the 1950s with 
correction factors extrapolated to 1945, when the Veteran was 
exposed, and on a discussion with the Director of the 
National Health Physics Program f the DVA, who cited the 
literature.  

Assuming that each x-ray of the spine and pelvis resulted in 
21 cGy and that the Veteran was subject to 29 x-rays, the 
physician estimates that the Veteran was exposed to a total 
testicular dose of over 600 cGy, which would likely cause 
sterility.  He explained that 10 x-rays of the lumbar spine 
and pelvis would result in a total testicular dose of 200cGy, 
which possibly could cause permanent sterility and is known 
to cause non-permanent sterility.  He noted that the Veteran 
likely had additional radiation exposure later in service 
when he worked as a radiation technician, x-raying others, 
and considerable, dangerous exposure to his bone marrow, 
which is known to result in transient cytopenia, as the 
Veteran reported.   

Although the February 2007 physician found that the Veteran 
was exposed to a total testicular dose of over 600 cGy, which 
would likely cause sterility, he concluded that, strictly 
speaking, it was too speculative to answer whether the 
exposure had caused the Veteran's sterility.  He further 
concluded that such an assertion is well within the realm of 
possibility.  This opinion is not sufficient for the Board to 
determine whether the Veteran's sterility is at least as 
likely as not related to the alleged radiation exposure.   

The November 2009 VA physician's opinion is also deficient 
because, in providing dose estimates, this physician focused 
on the average annual dose received by an x-ray technician as 
of 1987.  As the Veteran and his representative allege in 
written statements, and the February 2007 physician noted in 
his opinion, x-rays performed today (and in 1987 for that 
matter) would not have the same adverse impact as those 
performed in 1945.  Due largely to the Radiation Control for 
Health and Safety Act of 1968, x-ray techniques have 
improved, technicians now use more efficient intensifying 
screens, and beams are better collimated.  In addition, there 
is more focus on radiation safety.  The November 2009 
physician did not consider this matter.

She also did not consider the Veteran's reported degree of 
radiation exposure, which is not comparable to an x-ray 
technician's exposure.  With what medical professionals now 
know about radiation exposure, it is unlikely that such 
technicians, in training, practice x-raying each other.  An 
opinion focusing on the Veteran's particular exposure, rather 
than on an x-ray technician's exposure, in general, is 
needed.  

Finally, the November 2009 physician spoke of radiation 
exposure in terms of rem, instead of cGy, and provided an 
estimate of the Veteran's whole body dose, rather than an 
estimate of each acute dose.  For the Board to reconcile the 
two medical opinions of record, both of which include useful 
guidance, it must better understand the difference in the 
manner in which the physicians characterize the exposure and 
the amount of radiation to which the Veteran was exposed 
during training.    

This case is therefore REMANDED for the following actions:

1.  Transfer this claims file to the 
Director, Radiation and Physical 
Exposures, who provided the November 2009 
opinion, and ask her to address more 
comprehensively the matters discussed 
above.  Specifically ask her to review 
all pertinent documents in the claims 
file, including the February 2007 medical 
opinion, and confirm in her written 
report that she conducted such a review.  
Also ask her to do the following:

a) record in detail and assume as 
credible the Veteran's reported 
history of in-service radiation 
exposure;

b) based on this reported history, 
estimate the number of x-rays the 
Veteran underwent during his three-
month training period and his 
subsequent service as an x-ray 
technician, x-raying others; 

c) based on the number of x-rays 
applicable to the Veteran, rather 
than to an x-ray technician in 
general, estimate the radiation 
dose(s) to which the Veteran was 
exposed during service, including, 
whole body radiation dose and all 
acute testes doses;   

d) base all estimates on x-rays 
taken in 1945 and on cited 
literature referring to this time 
period;  

e) with regard to exposure, explain 
the difference between rem and cGy, 
to which the February 2007 physician 
refers in providing dose estimates; 

f) provide detailed rationale, 
with specific references to the 
record, for all opinions 
expressed; and 

g) if an opinion cannot be 
expressed without resort to 
speculation, discuss why such 
is the case.

2.  Thereafter, readjudicate the 
Veteran's claim based on all of the 
evidence of record.  If the benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, provide the 
Veteran and his representative a 
supplemental statement of the case and an 
opportunity to respond thereto.

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the appeal.  The Veteran need not 
act unless he receives further notice.  He does, however, 
have the right to submit additional evidence and argument on 
the remanded claim.  Kutscherousky v. West, 12 Vet. App. 369, 
372 (1999).

The law requires that this claim be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 
(directing the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court).


_________________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


